Citation Nr: 9934889	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-42 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1990 to May 1994 
with approximately 6 months of prior unverified active 
service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal was previously before the Board in May 1999.


FINDINGS OF FACT

1.  The overall evidence clearly and unmistakably reflects 
the presence of psychiatric disability prior to service.

2.  The veteran's schizophrenia, which preexisted service and 
is not the result of disease or injury during service, was 
not permanently worsened during his period of active duty.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry is rebutted 
by clear and unmistakable evidence that psychiatric 
disability preexisted active service. 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1999).

2.  Schizophrenia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the essential underlying 
contention is that the veteran's preexisting schizophrenia 
was aggravated during his service.  The Board finds that in 
this case, the veteran's assertions regarding a worsening 
during service of his schizophrenia, the indication that the 
veteran was treated for schizophrenia in service, and the 
current diagnosis of a psychiatric disability variously 
characterized as either schizophrenia or schizoaffective 
disorder is sufficient to render his service connection claim 
well grounded.  See Falzone v. Brown, 8 Vet. App. 398, 406 
(1995); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Moreover, after reviewing the evidence of record, the Board 
finds that the duty to assist the veteran has been met and 
that no further development is necessary.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991);  38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991).

In the instant case, the evidence clearly and unmistakably 
shows that the veteran suffered from a psychosis prior to 
service.  Although it may be conceded that the presumption of 
soundness on induction applies in this case, by virtue of the 
fact that the veteran was determined to be psychiatrically 
"normal" on enlistment examinations, a July 1993 physical 
examination conducted for a Medical Evaluation Board (MEB) 
reported a finding that the veteran's schizophrenia had 
existed prior to service.  The MEB's finding was based on the 
veteran's medical history and a contemporaneous mental status 
evaluation.  The MEB referenced the fact that the veteran had 
been diagnosed with schizophreniform disorder six years prior 
to the July 1993 examination.  Further, a VA examiner (May 
1997) opined that the veteran "developed schizophrenic 
disorder in 1987."  Finally, private medical records dated in 
May 1987 reflect that the veteran was hospitalized for 
psychiatric treatment and was diagnosed with schizophreniform 
disorder.  In view of the VA examiner's opinion, the MEB's 
examination and finding, and the private medical records 
reflecting a psychiatric hospitalization in May 1987, the 
Board finds that the presumption of soundness with respect to 
the veteran's schizophrenia is rebutted by clear and 
unmistakable evidence that schizophrenia was present prior to 
service.  See  38 C.F.R. § 3.304(b) (1999).  Therefore, the 
issue before the Board is whether the veteran's schizophrenia 
was aggravated by his service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Service medical records indicate that on National Guard 
enlistment examination in September 1987, the veteran 
reported a history of frequent trouble sleeping and 
depression.  He apparently informed the examiner that he had 
been hospitalized in May 1987 for depression and insomnia.  
He indicated that he had been on medication, but that at the 
time of the enlistment examination, he was no longer taking 
medication and that he had had no problems since then.  He 
was reported to have no psychiatric abnormalities on 
examination.  On Army enlistment examination in June 1990, 
the veteran reported a similar history of frequent trouble 
sleeping and depression or excessive worry.  He again 
reported that he had been treated for depression and insomnia 
in 1987 with no subsequent problems.  He was again, reported 
to be psychiatrically normal.  

However, additional service medical records indicate that in 
May 1993 the veteran was admitted with severe depression, 
apathy, and withdrawal without suicidal ideation but 
symptomatic of psychosis.  After approximately a week of 
observation and therapy the veteran was released to his unit 
and was diagnosed with an adjustment disorder.  However, the 
veteran, in July 1993, was subsequently transferred to Fort 
Gordon, Georgia from Fort Campbell, Kentucky for further 
evaluation of a possible psychotic disorder.  In the 
subsequent MEB report of July 1993, it was noted that 
initially, the veteran was stationed at Fort Campbell, 
Kentucky and had performed satisfactorily as a chaplain's 
assistant.  It was noted that the veteran reported that he 
began having problems with his MOS eight months earlier 
because he was "stressed out" on the job.  It was noted, 
however, that the veteran's job was considered low stress and 
routine, and noted further, that the veteran had been working 
in this MOS for approximately two years.  It was reported 
that the veteran was having difficulties in completing simple 
tasks and keeping up his paperwork, and apparently it was 
noted by his command that he was becoming withdrawn and 
unkempt.  It was reported that as his difficulties progressed 
he was reassigned as a unit clerk.  However, apparently in 
April 1993, he began reading "astrology and ESP manuals" to 
cope with the reported stress, but that his condition 
continued to worsen.  He reportedly stated that he became 
increasingly agitated with the difficulties he was having as 
well as with sleep because of recurrent voices and visions.  
Reference was made to the May 1993 incident in which the 
voices became overwhelming and the veteran saw shadows.  He 
was apparently so agitated that he was hospitalized as 
Blanchfield Army Community Hospital where he was given 
medication and stabilized after eight days whereupon, he was 
discharged to his unit.  However, he continued to have 
persistent hallucinations and was then transferred to 
Eisenhower Army Medical Center.  It was indicated that 
collateral information from the veteran's family and old 
records revealed that the veteran had been hospitalized six 
years earlier for an "episode" of similar paranoid 
ideation, hallucinatory features, occupational impairment, 
and social withdrawal.  It was noted that the veteran had 
been given Haldol and Trilafon in 1987 which he discontinued 
taking upon discharge from the hospital with a diagnosis of 
schizophreniform disorder.  

The July 1993 MEB examination found the veteran's mental 
status to be stable without evidence of auditory or visual 
hallucinations.  The diagnosis was schizophrenia, paranoid 
type, chronic, with acute exacerbation.  The MEB found that 
the veteran's schizophrenia was "not service aggravated."  
The MEB found the veteran did not meet either induction or 
retention medical standards, and he was subsequently 
discharged for disability that existed prior to service.

VA outpatient treatment records dated from May 1994 to March 
1998 reflect ongoing treatment for psychiatric disability, 
variously characterized as schizophrenia and schizoaffective 
disorder.

The veteran underwent a VA mental disorders examination in 
May 1997.  The examiner noted the veteran's family, work and 
psychiatric history.  He also apparently reviewed the 
available medical records including those related to the 
veteran's military service.  A mental status examination 
revealed that the veteran was disheveled and poorly groomed.  
His speech, however, was logical, thoughtful, and open.  His 
thought process was free of looseness of associations, 
circumstantiality, pressure of speech, or thought blocking.  
His mood was dysphoric.  His affect was blunted.  The veteran 
denied ideas of reference, suicidal ideation, homicidal 
ideation, thought insertion, thought broadcasting, or 
auditory, visual or tactile hallucinations.  He was oriented 
and his recent memory was slightly impaired.  His fund of 
knowledge and remote memory were intact, and he could do 
simple calculations.  His insight and judgment were fair.  
The diagnosis was schizophrenia, paranoid type, episodic, 
with interepisode residual symptoms.  The examiner commented 
as follows:

In this examiner's opinion, this patient 
developed schizophrenic disorder in 1987 
and his functioning was impaired for 
three years continually prior to entering 
military service on a full-time basis.  
In the military, he had light duty and it 
does not appear that the military duty 
aggravated his disorder.  His condition 
continues to be chronic after he left the 
military in that he has difficulty 
establishing and maintaining a 
relationship, as well as limited 
initiative efficiency and reliability at 
work.

In a statement received in August 1999, the veteran remarked 
that while he had suffered from schizophrenia prior to 
service, he had not exhibited psychotic symptoms until 
service, and the psychotic symptoms indicated that his 
schizophrenia had been aggravated by his military service.

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against a finding that there 
was a permanent increase in disability during service 
associated with the veteran's preexisting schizophrenia.  
While the veteran had symptoms of schizophrenia during 
service, the medical evidence does not show that there was an 
increase in the underlying severity of his schizophrenia 
during service despite the fact that treatment was provided 
therein.  As noted above, temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt, 
supra.  Further, the Board notes that the only post-service 
medical opinion that addressed the subject of whether the 
veteran's service aggravated his schizophrenia was not 
favorable to the veteran.

As for the veteran's contentions that his preexisting 
schizophrenia was chronically worsened by his active duty 
service, the etiology or pathology of a disability or disease 
involves a medical question that the veteran is not qualified 
to answer.  That is, being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
present case, there is no competent medical evidence that 
shows an increase in the underlying schizophrenia during 
service.

The veteran's representative asserts that the RO did not 
properly apply the "presumption of aggravation" in this case.  
However, it is readily apparent that the RO relied on 
opinions from the MEB and the May 1997 VA examiner that 
aggravation of the veteran's schizophrenia during service had 
not been shown, and the claims file is absent for any medical 
evidence or opinion to the contrary.

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable resolution 
of the veteran's appeal.


ORDER

Service connection for schizophrenia is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals


 

